Citation Nr: 0931325	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus and stroke.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in May 
2007, when it was remanded for additional development.


FINDINGS OF FACT

1.  Chronic hypertension was not manifested during the 
Veteran's active duty service nor for many years thereafter, 
nor is chronic hypertension otherwise causally related to 
such service, nor is chronic hypertension caused or 
aggravated by a service-connected disability.

2.  Chronic erectile dysfunction was not manifested during 
the Veteran's active duty service nor for many years 
thereafter, nor is chronic erectile dysfunction otherwise 
causally related to such service, nor is chronic erectile 
dysfunction caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred during such service, nor is current 
chronic hypertension proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  Chronic erectile dysfunction was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred during such service, nor is 
current chronic erectile dysfunction proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims on appeal in 
letters sent in July 2003, May 2007, and August 2007.  
Moreover, in these letters, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that these letters were sent to the appellant 
prior to the most recent RO readjudication of this claim as 
evidenced by the July 2009 supplemental statement of the 
case.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, effectively timely letters sent in May 2007 and 
August 2007 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and these letters 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA have been obtained.  The Veteran 
has been provided with a VA examination to evaluate the 
nature and etiology of his disabilities on appeal, and the 
October 2003 VA examination report is of record.

The Board acknowledges that certain important medical 
questions are not entirely resolved by the October 2003 VA 
examination report, and some questions are addressed more 
adequately than others.  The Board's May 2007 remand of this 
appeal directed that the Veteran be afforded a new VA medical 
examination to clarify ambiguities left in the evidence of 
record and to address certain medical questions not addressed 
by the October 2003 VA examination report.  However, 
documentation in the claims file (including July 2009 
internal RO documentation) reflects that the Veteran declined 
to report a new VA examination and expresses no desire to 
schedule future examinations.

VA is under a statutory duty to assist the Veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107.  This duty includes adequate VA medical 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
However, VA's duty to assist a claimant is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
present appeal involves medical questions which must be 
addressed by medical personnel.  It is unfortunate that the 
Veteran did not cooperate with the new examination which was 
to assist him with his claims.  Perhaps the examination would 
have resulted in evidence which would clarify the medical 
questions involved.  Under the circumstances, the Board must 
proceed with appellate review based on the available evidence 
of record.

Under the circumstances, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The Veteran claims entitlement to service connection for 
hypertension and for erectile dysfunction.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular renal disease 
(including hypertension), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.   Allen v. 
Brown, 7 Vet. App. 439 (1995).

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.

The Board first considers whether service connection may be 
warranted for either disability on appeal on the direct basis 
of an etiological link to military service.

The service treatment records do not reflect any treatment 
for hypertension or for erectile dysfunction.  An induction 
examination report from August 1964 shows blood pressure of 
130/82.  A separation examination report from August 1967 
shows blood pressure of 140/90.  The Board has noted that 
this isolated single blood pressure reading shows diastolic 
blood pressure at the absolute minimum threshold to be 
considered suggestive of hypertension.  However, the Board 
also notes that hypertension was not confirmed by any 
additional readings, the examining medical professional did 
not diagnose  hypertension, and the Veteran himself denied 
any history of high blood pressure in his responses to the 
attached medical history questionnaire.  The professional 
medical examination expressly found that the Veteran was 
clinically normal in all respects upon separation, including 
specifically with regard to his "heart" and his "vascular 
system."  Additionally, the August 1967 separation 
examination contains no suggestion of any pathology 
manifested by erectile dysfunction; the separation 
examination report shows the Veteran was found to be 
clinically normal in al pertinent respects, including with 
regard to his "vascular system" and his "G-U system."

The August 1967 separation examination report, together with 
the fact that the service treatment records altogether are 
negative of pertinent symptoms or diagnoses, strongly 
suggests that neither the Veteran nor medical doctors 
involved in his evaluation and care believed that he suffered 
from chronic hypertension or erectile dysfunction during 
service.  Thus, although the Board notes and has considered 
that the Veteran's blood pressure reading of "140/90" at 
the time of his separation from active duty service could 
have been consistent with hypertensive disorder, the Board 
cannot find that a medical diagnosis of chronic hypertension 
was actually made at that time.  The Board is not competent 
to make its own diagnosis based upon such medical data as an 
isolated blood pressure reading, especially when the same 
examination report shows the doctor expressly found that the 
Veteran was clinically normal in all pertinent respects; the 
Board must rely upon a medical expert to confirm a diagnosis 
such as chronic hypertensive disorder.  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

There is no competent medical evidence which indicates that a 
diagnosis of hypertension had onset during the Veteran's 
active duty military service.  Significantly, the Veteran has 
declined to report for a recent VA examination associated 
with the development of evidence in this appeal, and the 
Veteran has made no indication of a willingness to attend any 
future scheduled examinations.  As discussed above in the 
VCAA discussion, the Board must proceed with a decision on 
the available evidence of record under these circumstances.  
As the evidence currently of record does not contain any 
medical opinion or diagnosis showing that the Veteran had 
properly confirmed chronic hypertension manifest during 
service, nor any medical opinion that his hypertension is 
otherwise etiologically linked to service, the Board cannot 
find that the Veteran's current hypertension is etiologically 
linked to his military service.

Service connection for hypertension and for erectile 
dysfunction, on a direct basis, must be denied in this case.  
The probative contemporaneous official service treatment 
records show no diagnosis of either pathology and no 
symptomatic complaints associated with either pathology; the 
Veteran was found by a medical professional to be clinically 
normal in all respects at the time of his August 1967 
separation from active duty service.  Furthermore, no post-
service evidence suggests that the Veteran had onset of 
hypertension or erectile dysfunction for many years following 
service.  The October 2003 VA examination report discusses 
"treatment for essential hypertension for at least 12 
years" dating back to 1991; the report discusses a history 
of erectile dysfunction "for over 10 years" dating back to 
1993.  There is no other evidence of record showing onset 
dates earlier than these estimations suggested by the October 
2003 VA examination report, and certainly no suggestion in 
the record of onset of either pathology within any applicable 
presumptive period following separation from service in 1967.  
Such a significant gap in time following service prior to 
documented symptomatology or diagnosis of either disability 
weighs heavily against the Veteran's claims.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999).

No other medical evidence of record otherwise suggests any 
etiological relationship between the Veteran's military 
service and either his hypertension or his erectile 
dysfunction; indeed, the October 2003 VA examination 
indicates that the erectile dysfunction is most likely due to 
the hypertension, and thus not directly linked to military 
service.  For these reasons, based upon the evidence 
available in the record, the Board finds that the 
preponderance of the probative weight of the evidence is 
against service connection for hypertension or erectile 
dysfunction on a direct basis.

The Board turns its consideration now to whether service 
connection may be warranted for either disability on appeal 
on a secondary basis, as a consequence of service-connected 
disability.  As outlined in his June 2004 notice of 
disagreement, the Veteran's primary contentions are that his 
hypertension and erectile dysfunction are secondary to his 
service-connected diabetes and that his erectile dysfunction 
is secondary to his service-connected stroke.  

Unfortunately, the evidence of record does not probatively 
support the Veteran's claim with regard to either issue; as 
discussed above, the Veteran did not report for a new VA 
examination to attempt to address key medical questions not 
adequately addressed by the available evidence of record.

The October 2003 VA examination report concludes that the 
Veteran's hypertension "is not caused by his diabetes."  
The rationale for this decision is that the hypertension 
"predated his diabetes by at least a decade."  The Board 
observes, in passing, that there appears to be some possible 
confusion as to how the examiner makes this determination.  
The examiner elsewhere suggests that the hypertension may 
have been treated since perhaps 1991 and the diabetes was 
diagnosed in November 2002; however, the examiner also states 
that certain facts "lead me to suspect that the patient's 
diabetes existed for some time before it was diagnosed in 
November 2002."  The October 2003 VA examination report does 
not reconcile these statements with any clarity, and the 
examiner's medical opinion cites a timeline of events that he 
seems to suspect may be inaccurate or misleading.  However, 
the Board must again note that it is compelled to decide this 
case on the evidence that is available as the Veteran is no 
longer reporting for new examinations.  As such, despite 
certain remaining questions regarding its analysis,  the 
October 2003 VA examination report does not provide any basis 
for concluding that the Veteran's hypertension has been 
caused by his service-connected diabetes mellitus.  The 
October 2003 VA examination report concludes that the 
hypertension is not caused by the diabetes mellitus, and no 
other competent evidence of record indicates that the 
Veteran's hypertension was caused by his diabetes mellitus.  
Therefore, the preponderance of the probative weight of the 
evidence is against finding that the Veteran's hypertension 
was caused by his diabetes mellitus.

Similarly, with regard to the Veteran's erectile dysfunction, 
the October 2003 VA examination report concludes that this 
disability "is not felt to be due to diabetes as it has gone 
on for over 10 years and is more likely due to longstanding 
hypertension."  Again, there may arguably be certain 
remaining questions regarding its analysis of the pertinent 
timeline, but the October 2003 VA examination report clearly 
concludes that the erectile dysfunction is not caused by the 
diabetes mellitus, and no other competent evidence of record 
indicates that the Veteran's erectile dysfunction was caused 
by his diabetes mellitus.  Therefore, the preponderance of 
the probative weight of the evidence is against finding that 
the Veteran's erectile dysfunction was caused by his diabetes 
mellitus.

As mentioned in the Board's May 2007 remand of these issues, 
the October 2003 VA examination report leaves certain 
pertinent questions unanswered.  Among these unanswered 
questions are whether the Veteran's service-connected 
diabetes mellitus may have permanently aggravated the 
severity of his hypertension or his erectile dysfunction.  
Currently, no probative medical evidence of record in this 
case clearly indicates clinical aggravation of hypertension 
or erectile dysfunction due to diabetes mellitus.  Again, the 
Board must reach a determination on this question based on 
the evidence of record as the Veteran has declined to report 
for additional VA examinations to further develop the 
evidence in this regard.  Therefore, with no probative 
evidence indicating that the service-connected diabetes 
mellitus has clinically aggravated the hypertension or 
diabetes mellitus, the Board must find that the preponderance 
of the probative weight of the evidence is against finding 
that either disability on appeal has been permanently 
aggravated by the Veteran's diabetes mellitus.  

Finally, on the same basis the Board must find that the 
Veteran's erectile dysfunction is not shown by the available 
evidence to be caused or permanently aggravated by the 
Veteran's service-connected stroke residuals.  There is no 
evidence of record indicating such a medical relationship, 
and no indication that the Veteran will participate in 
additional development after declining to report for a new VA 
examination.  Although not expressly argued by the Veteran, 
the Board also notes that there is also no medical evidence 
suggesting that the stroke (suffered in 2002) has aggravated 
the hypertension (dating back to the early 1990's).  

The Board finds that the preponderance of the evidence is 
against service connection for both issues on appeal.  The 
Board acknowledges that the Veteran himself is asserting that 
he suffers from hypertension and erectile dysfunction that he 
believes are either causally linked to his service or 
causally linked to service-connected disability.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony.  In this case, however, the most probative 
evidence shows no in-service causation of the claimed 
disabilities; no contemporaneous evidence following service 
shows manifestations of the claimed disabilities during any 
presumptive period following service.  The most probative 
evidence indicates that the claimed disabilities are not due 
to the Veteran's service-connected diabetes mellitus.  There 
is an absence of any other probative medical evidence 
otherwise supporting the Veteran's claims, and the Veteran 
has declined to participate in additional development which 
might produce new evidence to better clarify these matters.  
Even considering the lay testimony together with the 
probative and contemporaneous evidence, the preponderance of 
the probative weight of the evidence is against service 
connection for hypertension and for erectile dysfunction.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records.  The Board 
finds no evidence probatively contradicting the findings 
presented from the most probative evidence discussed above.  
Because the competent evidence shows that the chronic 
disabilities of hypertension and erectile dysfunction were 
not incurred during the Veteran's service, and because the 
preponderance of the probative weight of the evidence is 
against finding that hypertension or erectile dysfunction 
have been caused or aggravated by another service-connected 
disability, the Board finds that the preponderance of the 
probative weight of the evidence is against the Veteran's 
claims of service connection for these disabilities.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


